In re Franklin, J.L., Rev.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Calcasieu, 14th Judicial District Court, Div. “H”, Nos. 96-5685, 96-6106; to the Court of Appeal, Third Circuit, No. CW97-0304.
Granted. Judgment of the court of appeal dated March 25, 1997 recalling the stay is vacated and set aside. Judgment of March 12, 1997 staying the execution of sentence pending further orders of the court of appeal is reinstated. Case remanded to the court of appeal for its consideration on the merits of applicants’ original and supplemental applications.
TRAYLOR, J., would deny the stay and the merits.
JOHNSON, J., not on panel.